Exhibit EXECUTION COPY ASSET PURCHASE AGREEMENT dated as of December 29, 2008 among BALTIMORE US INC. BALTIMORE ACQUISITION (CAYMAN ISLANDS) LIMITED CHESAPEAKE CORPORATION and THE OTHER SELLERS NAMED HEREIN TABLE OF CONTENTS Page ASSET PURCHASE AGREEMENT 1 ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION 1 1.1 Definitions 1 1.2 Rules of Construction 23 ARTICLE II PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES 24 2.1 Purchase and Sale of Assets 24 2.2 Excluded Assets 26 2.3 Assignment and Assumption of Liabilities 27 2.4 No Other Liabilities Assumed 28 2.5 Revisions to Schedules 31 2.6 Deemed Consents and Cures 31 2.7 Obligations in Respect of Required Consents 31 2.8 Post-Closing Assignment of Contracts 31 ARTICLE III CLOSING 32 3.1 Closing 32 3.2 Closing Payments 32 3.3 Deliveries by Sellers 32 3.4 Deliveries by Purchasers 35 3.5 Form of Instruments 35 3.6 Further Assurances 35 3.7 Withholding 36 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS 36 4.1 Organization, Standing 36 4.2 Subsidiaries 36 4.3 Validity of Agreement; Power 37 4.4 No Conflicts or Violations 37 4.5 SEC Reports and Financial Information 38 4.6 Title to Assets; Assets Necessary to Business 39 4.7 Real Property 40 4.8 Intellectual Property 41 4.9 Contracts 42 4.10 Insurance 44 4.11 Taxes 44 4.12 Employee Benefit Plans 47 4.13 Foreign Pension Plans 49 4.14 Labor Matters 53 4.15 Personnel Matters 54 4.16 Litigation, Orders 54 4.17 Compliance with Law 54 4.18 Environmental Matters 54 4.19 Affiliated Transactions 55 4.20 Relationships with Customers and Suppliers 55 4.21 Product Warranty 56 4.22 Product Liability 56 4.23 No Illegal Payments 56 4.24 Brokers 56 4.25 Bank Accounts Schedule 56 4.26 Books and Records 57 4.27 Forecast 57 4.28 No Other Representations or Warranties; Disclosure Schedules 57 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASERS 58 5.1 Organization 58 5.2 Authority 58 5.3 Consents 58 5.4 Revolver Backstop Letter 58 5.5 Condition of the Business 58 ARTICLE VI PRE-CLOSING COVENANTS 59 6.1 Consents and Approvals 59 6.2 Access to Information and Facilities 61 6.3 Conduct of the Business Pending the Closing 61 6.4 Notification of Certain Matters 64 6.5 Bankruptcy Actions 65 6.6 Exclusivity; No Solicitation of Transactions; Acquisition Proposal 66 6.7 Taxes 67 6.8 Collective Bargaining Agreements 68 6.9 Pension Actions 68 6.10 Financing Cooperation 68 6.11 VEBA Administration 68 6.12 Top-Hat Filings 69 6.13 Transition Services Agreement 69 6.14 Intercompany Obligations 69 6.15 Expenses 69 ARTICLE VII CONDITIONS TO CLOSING 69 7.1 Conditions to Parties’ Obligations 69 7.2 Conditions to Purchasers’ Obligations 70 7.3 Conditions to Sellers’ Obligations 71 ARTICLE VIII TERMINATION 71 8.1 Termination 71 8.2 Breakup Fee and Expense Reimbursement 73 8.3 Effect of Termination or Breach 74 ARTICLE IX POST-CLOSING COVENANTS 75 9.1 Employees 75 9.2 Employee Benefit Plans 75 9.3 WARN Act 76 9.4 Payroll Reporting and Withholding 76 9.5 Joint Post-Closing Covenant of Purchasers and Sellers 76 9.6 Certain Consents 77 9.7 Name Changes 77 9.8 Accounts Receivable; Collections 77 9.9 Access to Information 77 9.10 Confidentiality 78 9.11 Tax Matters 79 9.12 Release and Indemnity 80 ARTICLE X MISCELLANEOUS 81 10.1 No Survival of Representations and Warranties 81 10.2 No Impediment to Liquidation 81 10.3 Expenses 81 10.4 Amendment 81 10.5 Notices 81 10.6 Waivers 82 10.7 Counterparts and Execution 82 10.8 SUBMISSION TO JURISDICTION 82 10.9 Governing Law 83 10.10 Binding Nature; Assignment 83 10.11 Specific Performance 83 10.12 No Third Party Beneficiaries 83 10.13 No Recourse 83 10.14 Construction 84 10.15 Public Announcements 84 10.16 Disclosure Schedules 84 10.17 Entire Understanding 84 10.18 Closing Actions 85 10.19 Setoff 85 10.20 Conflict between Transaction Documents 85 EXHIBITS Exhibit A - Form of Bidding Procedures Order Exhibit B - Form of Memorandum regarding Hong Kong Value Exhibit C - Form of Sale Order Exhibit D - Form of Bill of Sale Exhibit E - Form of Assignment and Assumption Exhibit F - Form of Intellectual Property Assignments Exhibit G - Baseline Forecast of Consolidated EBITDA Exhibit H - Form of Revolver Backstop Letter SCHEDULES Schedule 1.1(a) - Corporate Expenses Schedule 1.1(b) - Net Income Schedule 1.1(c) - Pension Expenses Schedule 1.1(d) - Purchase Price Adjustments Schedule 2.1(a)(iv) - Acquired Owned Real Property Schedule 2.1(a)(v) - Assumed Facility Leases Schedule 2.1(a)(vii) - Assumed Equipment Leases Schedule 2.1(a)(ix) - Assumed Contracts Schedule 2.1(a)(x) - Assumed Employee Benefit Plans Schedule 2.2(iv) - Excluded Owned Real Property Schedule 2.2(v) - Excluded Facility Leases Schedule 2.2(vi) - Excluded Equipment Leases Schedule 2.2(vii) - Excluded Contracts Schedule 2.2(xvi) - Other Excluded Assets Schedule 2.3(a)(i) - Accrued OCB Expenses Schedule 4.2 - Subsidiaries Schedule 4.4 - No Conflicts or Violations Schedule 4.5(c) - Indebtedness Schedule 4.5(d) - Liabilities Schedule 4.5(e) - Accounts Receivable Schedule 4.5(f) - Inventory Schedule 4.6(a) - Title to Assets; Assets Schedule 4.7(a) - Real Property Assets Schedule 4.7(c) - Leased Facilities Schedule 4.7(f) - Company Owned Real Property Schedule 4.8(a) - Intellectual Property Schedule 4.8(b) - Permitted Exceptions and Liens Schedule 4.8(c) - Intellectual Property Infringement Schedule 4.8(d) - Infringement on Intellectual Property Schedule4.9(a)(i) - Contracts Schedule4.9(a)(ii) - Contracts Schedule4.9(b) - Company Contracts Schedule 4.9(c) - Contracts Schedule 4.9(d) - Contracts Schedule 4.10 - Insurance Schedule 4.11(a) - Taxes Schedule 4.11(c) - Taxes Schedule 4.11(f) - Taxes Schedule 4.11(g) - Taxes Schedule 4.11(k) - Taxes Schedule 4.11(s) - Tax Liabilities Schedule 4.12(a) - Employee Benefit Plans Schedule 4.12(b)(i) - Employee Benefit Plans Schedule 4.12(b)(ii) - Multiemployer Plans Schedule 4.12(d) - Employee Benefit Plans Schedule 4.12(e) - Employee Benefit Plans Schedule 4.12(g) - Foreign Benefit Plans Schedule 4.13 - Foreign Pension Plans Schedule 4.14 - Labor Matters Schedule 4.16 - Litigation, Orders Schedule 4.17 - Compliance with Law Schedule 4.18 - Environmental Schedule 4.19 - Affiliated Transactions Schedule 4.20 - Customers and Suppliers Schedule 4.24 - Brokers Schedule 4.25 - Bank Accounts Schedule 6.3 - Conduct of the Business Pending the Closing Schedule 6.3(u) - Capital Expenditures Schedule 7.2(g) - Required Consents ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT is made and entered into as of this 29th day of December, 2008, by and among Baltimore US Inc., a Delaware corporation
